Exhibit 10.64

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is made and entered into as of the 24th day of
September, 2002 (the “Effective Date”), by and between Cinergy and James L.
Turner (the “Executive”). This Agreement replaces and supersedes any and all
prior employment agreements between Cinergy and the Executive. The capitalized
words and terms used throughout this Agreement are defined in Section 11.

Recitals

A. The Executive is currently serving as Executive Vice President of the Company
and Chief Executive Officer of the Regulated Businesses Business Unit of
Cinergy, and Cinergy desires to secure the continued employment of the Executive
in accordance with this Agreement.

B. The Executive is willing to continue to remain in the employ of Cinergy on
the terms and conditions set forth in this Agreement.

C. The parties intend that this Agreement will replace and supersede any and all
prior employment agreements between Cinergy (or any component company or
business unit of Cinergy) and the Executive.

Agreement

In consideration of the mutual promises, covenants and agreements set forth
below, the parties agree as follows:

 

1. Employment and Term.

 

  a. Cinergy agrees to employ the Executive, and the Executive agrees to remain
in the employ of Cinergy, in accordance with the terms and provisions of this
Agreement, for the Employment Period set forth in Section 1b. The parties agree
that the Company will be responsible for carrying out all of the promises,
covenants, and agreements of Cinergy set forth in this Agreement.

 

  b. The Employment Period of this Agreement will commence as of the Effective
Date and continue until December 31, 2004; provided that, commencing on
December 31, 2002, and on each subsequent December 31, the Employment Period
will be extended for one (1) additional year unless either party gives the other
party written notice not to extend this Agreement at least ninety (90) days
before the extension would otherwise become effective.

 

2. Duties and Powers of Executive.

 

  a.

Position. The Executive will serve Cinergy as Executive Vice President of the
Company and Chief Executive Officer of the Regulated Businesses Business Unit of
Cinergy and he will have such responsibilities, duties, and authority as are

 

1 of 33



--------------------------------------------------------------------------------

 

customary for someone of that position and such additional duties, consistent
with his position, as may be assigned to him from time to time during the
Employment Period by the Board of Directors or the Chief Executive Officer.
Executive shall devote substantially all of Executive’s business time, efforts
and attention to the performance of Executive’s duties under this Agreement;
provided, however, that this requirement shall not preclude Executive from
reasonable participation in civic, charitable or professional activities or the
management of Executive’s passive investments, so long as such activities do not
materially interfere with the performance of Executive’s duties under this
Agreement.

 

  b. Place of Performance. In connection with the Executive’s employment, the
Executive will be based at the principal executive offices of Cinergy, 221 East
Fourth Street, Cincinnati, Ohio. Except for required business travel to an
extent substantially consistent with the present business travel obligations of
Cinergy executives who have positions of authority comparable to that of the
Executive, the Executive will not be required to relocate to a new principal
place of business that is more than thirty (30) miles from such location.

 

3. Compensation. The Executive will receive the following compensation for his
services under this Agreement.

 

  a. Salary. The Executive’s Annual Base Salary, payable in pro rata
installments not less often than semi-monthly, will be at the annual rate of not
less than $346,500. Any increase in the Annual Base Salary will not serve to
limit or reduce any other obligation of Cinergy under this Agreement. The Annual
Base Salary will not be reduced except for across-the-board salary reductions
similarly affecting all Cinergy management personnel. If Annual Base Salary is
increased or reduced during the Employment Period, then such adjusted salary
will thereafter be the Annual Base Salary for all purposes under this Agreement.

 

  b. Retirement, Incentive, Welfare Benefit Plans and Other Benefits.

 

  (i) During the Employment Period, the Executive will be eligible, and Cinergy
will take all necessary action to cause the Executive to become eligible, to
participate in short-term and long-term incentive, stock option, restricted
stock, performance unit, savings, retirement and welfare plans, practices,
policies and programs applicable generally to other senior executives of Cinergy
who are considered Tier II executives for compensation purposes, except with
respect to any plan, practice, policy or program to which the Executive has
waived his rights in writing.

 

  (ii) Supplemental Retirement Benefit.

 

  (1)

Amount, Form, Timing and Method of Payment. If the Executive retires from
Cinergy after reaching age 55, the Executive will be entitled and fully vested
in a supplemental retirement benefit in an amount which, when expressed as an
annual amount payable

 

2 of 33



--------------------------------------------------------------------------------

 

during the life of the Executive, shall equal the excess of (1) 60% of the
Executive’s Highest Average Earnings over (2) his total aggregate annual
benefit, payable in the form of a single life annuity to the Executive, under
all Executive Retirement Plans. Except as described below, the form (e.g., the
100% joint and survivor annuity form of benefit), timing, and method of payment
of the supplemental retirement benefit payable under this Paragraph will be the
same as those elected by the Executive under the Pension Plan, and the amount of
such benefit shall be calculated after taking into account the actuarial factors
contained in the Pension Plan, provided, however, that such benefit shall not be
actuarially reduced for early commencement.

 

  (2) Death Benefit. If the Executive dies after reaching age 55 but prior to
his retirement from Cinergy, and if his Spouse, on the date of his death, is
living on the date the first installment of the supplemental retirement benefit
would be payable under this Paragraph, the Spouse will be entitled to receive
the supplemental retirement benefit as a Spouse’s benefit. The form, timing, and
method of payment of any Spouse’s benefit under this Paragraph will be the same
as those applicable to the Spouse under the Pension Plan, and the amount of such
benefit shall be calculated after taking into account the actuarial factors
contained in the Pension Plan, provided, however, that such benefit shall not be
actuarially reduced for early commencement.

 

  (3) Special Payment Election Effective Upon a Change in Control.
Notwithstanding the foregoing, the Executive may make a special payment election
with respect to his supplemental retirement benefit (if any) in accordance with
the following provisions:

 

  (A) The Executive may elect, on a form provided by Cinergy, to receive a
single lump sum cash payment in an amount equal to the Actuarial Equivalent (as
defined below) of his supplemental retirement benefit (or the Actuarial
Equivalent of the remaining payments to be made in connection with his
supplemental retirement benefit in the event that payment of his supplemental
retirement benefit has already commenced) payable no later than 30 days after
the later of the occurrence of a Change in Control or the date of his
termination of employment.

 

  (B)

Such special payment election shall become operative only upon the occurrence of
a Change in Control and only if the Executive’s termination of employment occurs
either (1) prior to the occurrence of a Change in Control or (2) during the
24-month period commencing upon the occurrence of a

 

3 of 33



--------------------------------------------------------------------------------

 

Change in Control. Once operative, such special payment election shall override
any other payment election made by the Executive with respect to his
supplemental retirement benefit.

 

  (C) In order to be effective, a special payment election (or withdrawal of
that election) must be made either prior to the occurrence of a Potential Change
in Control or, with the consent of Cinergy, during the 30-day period commencing
upon the occurrence of a Potential Change in Control. In the event that a
Potential Change in Control occurs and subsequently ceases to exist, other than
as a result of a Change in Control, such Potential Change in Control shall be
disregarded for purposes of this Section.

 

  (D) In the event that the Executive makes a special payment election and
pursuant to that election he becomes entitled to receive a single lump sum cash
payment pursuant to this Section payable prior to the commencement of his
supplemental retirement benefit in another form of payment, the Actuarial
Equivalent of his supplemental retirement benefit shall be calculated based on
the following assumptions:

 

  (I) The form of payment for each of the Executive’s retirement benefits under
the Executive Retirement Plans and the Executive’s supplemental retirement
benefit shall be a single life annuity;

 

  (II) The commencement date for each of the Executive’s retirement benefits
under the Executive Retirement Plans and the Executive’s supplemental retirement
benefit shall be the first day of the calendar month coincident with or next
following his termination of employment;

 

  (III) The term “Actuarial Equivalent” has the meaning given to that term in
the Pension Plan with respect to lump sum payments; and

 

  (IV) The amount of the Executive’s supplemental retirement benefit shall not
be actuarially reduced for early commencement.

 

  (E)

In the event that the Executive makes a special payment election and pursuant to
that election he is entitled to receive a single lump sum cash payment payable
after the

 

4 of 33



--------------------------------------------------------------------------------

 

commencement of his supplemental retirement benefit in another form of payment,
his lump sum cash payment shall be equal to the Actuarial Equivalent (as that
term is used in the Pension Plan with respect to lump sum payments) of the
remaining payments to be made in connection with his supplemental retirement
benefit.

 

  (iii) Upon his retirement on or after having attained age 50, the Executive
will be eligible for comprehensive medical and dental benefits which are not
materially different from the benefits provided to retirees under the Cinergy
Corp. Welfare Benefits Program or any similar program or successor to that
program. For purposes of determining the amount of the monthly premiums due from
the Executive, the Executive will receive from Cinergy the maximum subsidy
available as of the date of his retirement to an active Cinergy employee with
the same medical benefits classification/eligibility as the Executive’s medical
benefits classification/eligibility on the date of his retirement.

 

  (iv) The Executive will be a participant in the Annual Incentive Plan and will
be paid pursuant to the terms and conditions of that plan, subject to the
following: (1) The maximum annual bonus shall be not less than one hundred five
percent (105%) of the Executive’s Annual Base Salary (the “Maximum Annual
Bonus”); and (2) The target annual bonus shall be not less than sixty percent
(60%) of the Executive’s Annual Base Salary (the “Target Annual Bonus”).

 

  (v) The Executive will be a participant in the Long-Term Incentive Plan (the
“LTIP”), and the Executive’s annualized target award opportunity under the LTIP
will be equal to no less than ninety percent (90%) of his Annual Base Salary
(the “Target LTIP Bonus”).

 

  (vi) For purposes of Sections 3b(iv) and 3b(v), the Executive’s Annual Base
Salary for any calendar year shall be increased by the amount of any Nonelective
Employer Contributions made on behalf of the Executive during such calendar year
under the 401(k) Excess Plan.

 

  c. Fringe Benefits and Perquisites. During the Employment Period, the
Executive will be entitled to the following additional fringe benefits in
accordance with the terms and conditions of Cinergy’s policies and practices for
such fringe benefits:

 

  (i) Cinergy will furnish to the Executive an automobile appropriate for the
Executive’s level of position, or, at Cinergy’s discretion, a cash allowance of
equivalent value. Cinergy will also pay all of the related expenses for
gasoline, insurance, maintenance, and repairs, or provide for such expenses
within the cash allowance. All benefits provided pursuant to this Section 3c(i)
shall be provided in accordance with generally applicable procedures established
from time to time by Cinergy in its sole discretion.

 

5 of 33



--------------------------------------------------------------------------------

  (ii) Cinergy will pay the initiation fee and the annual dues, assessments, and
other membership charges of the Executive for membership in a country club
selected by the Executive.

 

  (iii) Cinergy will provide paid vacation for four (4) weeks per year (or such
longer period for which Executive is otherwise eligible under Cinergy’s policy).

 

  (iv) Cinergy will furnish to the Executive annual financial planning and tax
preparation services, provided, however, that the cost to Cinergy of such
services shall not exceed $15,000 during any thirty-six (36) consecutive month
period. Notwithstanding the preceding sentence, in the event any payment to the
Executive pursuant to this Section 3c(iv) is subject to any federal, state, or
local income or employment taxes, Cinergy shall provide to the Executive an
additional payment in an amount necessary such that after payment by the
Executive of all such taxes (calculated after assuming that the Executive pays
such taxes for the year in which the benefit occurs at the highest marginal tax
rate applicable), including the taxes imposed on the additional payment, the
Executive retains an amount equal to the benefit provided pursuant to this
Section 3c(iv).

 

  (v) Cinergy will provide other fringe benefits in accordance with Cinergy
plans, practices, programs, and policies in effect from time to time,
commensurate with his position and at least comparable to those received by
other Cinergy Tier II executives.

 

  d. Expenses. Cinergy agrees to reimburse the Executive for all expenses,
including those for travel and entertainment, properly incurred by him in the
performance of his duties under this Agreement in accordance with the policies
established from time to time by the Board of Directors.

 

  e. Relocation Benefits. Following termination of the Executive’s employment
for any reason (other than death), the Executive will be entitled to
reimbursement from Cinergy for the reasonable costs of relocating from the
Cincinnati, Ohio, area to a new primary residence in a manner that is consistent
with the terms of the Relocation Program. Notwithstanding the foregoing, if the
Executive becomes employed by another employer and is eligible to receive
relocation benefits under another employer-provided plan, any benefits provided
to the Executive under this Section 3e will be secondary to those provided under
the other employer-provided relocation plan. The Executive must report to
Cinergy any such relocation benefits that he actually receives under another
employer-provided plan.

 

  f.

Stock Options and Stock Appreciation Rights. Notwithstanding Section 5d, upon
the occurrence of a Change in Control, any stock options or stock appreciation
rights then held by the Executive pursuant to the LTIP or Cinergy Corp. Stock
Option Plan shall, to the extent not otherwise provided in the applicable Stock

 

6 of 33



--------------------------------------------------------------------------------

 

Related Documents, become immediately exercisable. If the Executive terminates
employment for any reason during the twenty-four (24) month period commencing
upon the occurrence of a Change in Control, notwithstanding Section 5d, any
stock options or stock appreciation rights then held by the Executive pursuant
to the LTIP or Cinergy Corp. Stock Option Plan shall, to the extent not
otherwise provided in the applicable Stock Related Documents, remain exercisable
in accordance with their terms but in no event for a period less than the lesser
of (i) three months following such termination of employment or (ii) the
remaining term of such stock option or stock appreciation right (which remaining
term shall be determined without regard to such termination of employment).

 

4. Termination of Employment.

 

  a. Death. The Executive’s employment will terminate automatically upon the
Executive’s death during the Employment Period.

 

  b. By Cinergy for Cause. Cinergy may terminate the Executive’s employment
during the Employment Period for Cause. For purposes of this Employment
Agreement, “Cause” means the following:

 

  (i) The willful and continued failure by the Executive to substantially
perform the Executive’s duties with Cinergy (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness)
that, if curable, has not been cured within 30 days after the Board of Directors
or the Chief Executive Officer has delivered to the Executive a written demand
for substantial performance, which demand specifically identifies the manner in
which the Executive has not substantially performed his duties. This event will
constitute Cause even if the Executive issues a Notice of Termination for Good
Reason pursuant to Section 4d after the Board of Directors or Chief Executive
Officer delivers a written demand for substantial performance.

 

  (ii) The breach by the Executive of the confidentiality provisions set forth
in Section 9.

 

  (iii) The conviction of the Executive for the commission of a felony,
including the entry of a guilty or nolo contendere plea, or any willful or
grossly negligent action or inaction by the Executive that has a materially
adverse effect on Cinergy. For purposes of this definition of Cause, no act, or
failure to act, on the Executive’s part will be deemed “willful” unless it is
done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive’s act, or failure to act, was in the best
interest of Cinergy.

 

  (iv)

Notwithstanding the foregoing, Cinergy shall be deemed to have not terminated
the employment of the Executive for Cause unless and until there shall have been
delivered to the Executive a copy of a resolution

 

7 of 33



--------------------------------------------------------------------------------

 

duly adopted by the affirmative vote of not less than a majority of the Board
then in office at a meeting of the Board called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard by the Board), finding that, in the good
faith opinion of the Board, the Executive had committed an act set forth above
in this Section 4b and specifying the particulars thereof in detail.

 

  c. By Cinergy Without Cause. Cinergy may, upon at least 30 days advance
written notice to the Executive, terminate the Executive’s employment during the
Employment Period for a reason other than Cause, but the obligations placed upon
Cinergy in Section 5 will apply.

 

  d. By the Executive for Good Reason. The Executive may terminate his
employment during the Employment Period for Good Reason. For purposes of this
Agreement, “Good Reason” means the following:

 

  (i) (1) A reduction in the Executive’s Annual Base Salary, except for
across-the-board salary reductions similarly affecting all Cinergy management
personnel, (2) a reduction in the amount of the Executive’s Maximum Annual Bonus
under the Annual Incentive Plan, except for across-the-board Maximum Annual
Bonus reductions similarly affecting all Cinergy management personnel, or (3) a
reduction in any other benefit or payment described in Section 3 of this
Agreement, except for changes to the employee benefits programs generally
affecting Cinergy management personnel, provided that those changes, in the
aggregate, will not result in a material adverse change with respect to the
benefits to which the Executive was entitled as of the Effective Date.

 

  (ii) (1) The material reduction without his consent of the Executive’s title,
authority, duties, or responsibilities from those in effect immediately prior to
the reduction, (2) in the event the Executive is or becomes a member of the
Board during the Employment Period, the failure by Cinergy without the consent
of the Executive to nominate the Executive for re-election to the Board, or
(3) a material adverse change in the Executive’s reporting responsibilities.

 

  (iii) Any breach by Cinergy of any other material provision of this Agreement
(including but not limited to the place of performance as specified in
Section 2b).

 

  (iv) The Executive’s disability due to physical or mental illness or injury
that precludes the Executive from performing any job for which he is qualified
and able to perform based upon his education, training or experience.

 

8 of 33



--------------------------------------------------------------------------------

  (v) A failure by the Company to require any successor entity to the Company
specifically to assume in writing all of the Company’s obligations to the
Executive under this Agreement.

For purposes of determining whether Good Reason exists with respect to a
Qualifying Termination occurring on or within 24 months following a Change in
Control, any claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.

 

  e. By the Executive Without Good Reason. The Executive may terminate his
employment without Good Reason upon prior written notice to the Company.

 

  f. Notice of Termination. Any termination of the Executive’s employment by
Cinergy or by the Executive during the Employment Period (other than a
termination due to the Executive’s death) will be communicated by a written
Notice of Termination to the other party to this Agreement in accordance with
Section 12b. For purposes of this Agreement, a “Notice of Termination” means a
written notice that specifies the particular provision of this Agreement relied
upon and that sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for terminating the Executive’s employment under the
specified provision. The failure by the Executive or Cinergy to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason or Cause will not waive any right of the Executive or Cinergy under
this Agreement or preclude the Executive or Cinergy from asserting that fact or
circumstance in enforcing rights under this Agreement.

 

  g. The Executive acknowledges and agrees that he shall not sell or otherwise
dispose of any shares of Company stock acquired pursuant to the exercise of a
stock option, other than shares sold in order to pay an option exercise price or
the related tax withholding obligation, until 90 days after the Date of
Termination. Notwithstanding the foregoing, Cinergy, in its sole discretion, may
waive the restrictions contained in the previous sentence.

 

5. Obligations of Cinergy Upon Termination.

 

  a. Certain Terminations.

 

  (i) If a Qualifying Termination occurs during the Employment Period, Cinergy
will pay to the Executive a lump sum amount, in cash, equal to the sum of the
following Accrued Obligations:

 

  (1) the pro-rated portion of the Executive’s Annual Base Salary payable
through the Date of Termination, to the extent not previously paid.

 

  (2) any amount payable to the Executive under the Annual Incentive Plan in
respect of the most recently completed fiscal year, to the extent not
theretofore paid.

 

9 of 33



--------------------------------------------------------------------------------

  (3) an amount equal to the AIP Benefit for the fiscal year that includes the
Date of Termination multiplied by a fraction, the numerator of which is the
number of days from the beginning of that fiscal year to and including the Date
of Termination and the denominator of which is three hundred and sixty-five
(365). The AIP Benefit component of the calculation will be equal to the annual
bonus that would have been earned by the Executive pursuant to any annual bonus
or incentive plan maintained by Cinergy in respect of the fiscal year in which
occurs the Date of Termination, determined by projecting Cinergy’s performance
and other applicable goals and objectives for the entire fiscal year based on
Cinergy’s performance during the period of such fiscal year occurring prior to
the Date of Termination, and based on such other assumptions and rates as
Cinergy deems reasonable.

 

  (4) the Accrued Obligations described in this Section 5a(i) will be paid
within thirty (30) days after the Date of Termination. These Accrued Obligations
are payable to the Executive regardless of whether a Change in Control has
occurred.

 

  (ii) In the event of a Qualifying Termination either prior to the occurrence
of a Change in Control, or more than twenty-four (24) months following the
occurrence of a Change in Control, Cinergy will pay the Accrued Obligations, and
Cinergy will have the following additional obligations described in this
Section 5a(ii); provided, however, that each of the benefits described below in
this Section 5a(ii) shall only be provided to the Executive if, upon
presentation to the Executive following a Qualifying Termination, the Executive
timely executes and does not timely revoke the Waiver and Release.

 

  (1)

Cinergy will pay to the Executive a lump sum amount, in cash, equal to three
(3) times the sum of the Annual Base Salary and the Annual Bonus. For this
purpose, the Annual Base Salary will be at the rate in effect at the time Notice
of Termination is given (without giving effect to any reduction in Annual Base
Salary, if any, prior to the termination, other than across-the-board
reductions), and shall include the amount of any Nonelective Employer
Contributions made on behalf of the Executive under the 401(k) Excess Plan
during the fiscal year in which the Executive’s Qualifying Termination occurs,
and the Annual Bonus will be the higher of (A) the annual bonus earned by the
Executive pursuant to any annual bonus or incentive plan maintained by Cinergy
in respect of the year ending immediately prior to the fiscal year in which
occurs the Date of Termination, and (B) the annual bonus that would have been
earned by the Executive pursuant to any annual bonus or incentive plan
maintained by Cinergy in respect of the fiscal year in which occurs the Date of
Termination, calculated

 

10 of 33



--------------------------------------------------------------------------------

 

by projecting Cinergy’s performance and other applicable goals and objectives
for the entire fiscal year based on Cinergy’s performance during the period of
such fiscal year occurring prior to the Date of Termination, and based on such
other assumptions and rates as Cinergy deems reasonable; provided, however that
for purposes of this Section 5a(ii)(1)(B), the Annual Bonus shall not be less
than the Target Annual Bonus, nor greater than the Maximum Annual Bonus for the
year in which the Date of Termination occurs. This lump sum will be paid within
thirty (30) days after the expiration of the revocation period contained in the
Waiver and Release.

 

  (2) Subject to Clauses (A), (B) and (C) below, Cinergy will provide, until the
end of the Employment Period, medical and dental benefits to the Executive
and/or the Executive’s dependents at least equal to those that would have been
provided if the Executive’s employment had not been terminated (excluding
benefits to which the Executive has waived his rights in writing). The benefits
described in the preceding sentence will be in accordance with the medical and
welfare benefit plans, practices, programs, or policies of Cinergy (the “M&W
Plans”) as then currently in effect and applicable generally to other Cinergy
senior executives and their families. In the event that any medical or dental
benefits or payments provided pursuant to this Section 5a(ii)(2)(B) are subject
to federal, state, or local income or employment taxes, Cinergy shall provide
the Executive with an additional payment in the amount necessary such that after
payment by the Executive of all such taxes (calculated after assuming that the
Executive pays such taxes for the year in which the payment or benefit occurs at
the highest marginal tax rate applicable), including the taxes imposed on the
additional payment, the Executive retains an amount equal to the medical or
dental benefits or payments provided pursuant to this Section 5a(ii)(2)(B).

 

  (A) If, as of the Executive’s Date of Termination, the Executive meets the
eligibility requirements for Cinergy’s retiree medical and welfare benefit
plans, the provision of those retiree medical and welfare benefit plans to the
Executive will satisfy Cinergy’s obligation under this Section 5a(ii)(2).

 

  (B)

If, as of the Executive’s Date of Termination, the provision to the Executive of
the M&W Plan benefits described in this Section 5a(ii)(2) would either
(1) violate the terms of the M&W Plans (or any related insurance policies) or
(2) violate any of the Code’s nondiscrimination requirements applicable to the
M&W Plans, then Cinergy, in its sole

 

11 of 33



--------------------------------------------------------------------------------

 

discretion, may elect to pay the Executive, in lieu of the M&W Plan benefits
described under this Section 5a(ii)(2), a lump sum cash payment equal to the
total monthly premiums (or in the case of a self funded plan, the cost of COBRA
continuation coverage) that would have been paid by Cinergy for the Executive
under the M&W Plans from the Date of Termination through the end of the
Employment Period. Nothing in this Clause will affect the Executive’s right to
elect COBRA continuation coverage under a M&W Plan in accordance with applicable
law, and Cinergy will make the payment described in this Clause whether or not
the Executive elects COBRA continuation coverage, and whether or not the
Executive receives health coverage from another employer.

 

  (C) If the Executive becomes employed by another employer and is eligible to
receive medical or other welfare benefits under another employer-provided plan,
any benefits provided to the Executive under the M&W Plans will be secondary to
those provided under the other employer-provided plan during the Executive’s
applicable period of eligibility.

 

  (3) Cinergy will pay the Executive a lump sum amount, in cash, equal to
$15,000 in order to cover tax counseling services through an agency selected by
the Executive. In the event any payment to the Executive pursuant to this
Section 5a(ii)(3) is subject to any federal, state, or local income or
employment taxes, Cinergy shall provide to the Executive an additional payment
in an amount necessary such that after payment by the Executive of all such
taxes (calculated after assuming that the Executive pays such taxes for the year
in which his Date of Termination occurs at the highest marginal tax rate
applicable), including the taxes imposed on the additional payment, the
Executive retains an amount equal to the payment provided pursuant to this
Section 5a(ii)(3). Such payment will be transferred to the Executive within
thirty (30) days of the expiration of the revocation period contained in the
Waiver and Release.

 

  (iii)

In the event of a Qualifying Termination during the twenty-four (24) month
period beginning upon the occurrence of a Change in Control, Cinergy will pay
the Accrued Obligations listed in Sections 5a(i)(1) and (2), Cinergy will pay
the Accrued Obligations listed in Section 5a(i)(3) (but only if such Qualifying
Termination occurs after the calendar year in which occurs such Change in
Control) and Cinergy will have the following additional obligations described in
this Section 5a(iii); provided, however, that each of the benefits described
below in this Section 5a(iii)

 

12 of 33



--------------------------------------------------------------------------------

 

shall only be provided to the Executive if, upon presentation to the Executive
following a Qualifying Termination, the Executive timely executes and does not
timely revoke the Waiver and Release.

 

  (1) Cinergy will pay to the Executive a lump sum severance payment, in cash,
equal to three (3) times the higher of (x) the sum of the Executive’s current
Annual Base Salary and Target Annual Bonus and (y) the sum of the Executive’s
Annual Base Salary in effect immediately prior to the Change in Control and the
Change in Control Bonus. For purposes of the preceding sentence, the Executive’s
Annual Base Salary on any given date shall include the amount of any Nonelective
Employer Contributions made on behalf of the Executive under the 401(k) Excess
Plan during the fiscal year in which such date occurs. For purposes of this
Agreement, the Change in Control Bonus shall mean the higher of (A) the annual
bonus earned by the Executive pursuant to any annual bonus or incentive plan
maintained by Cinergy in respect of the year ending immediately prior to the
fiscal year in which occurs the Date of Termination or, if higher, immediately
prior to the fiscal year in which occurs the Change in Control, and (B) the
annual bonus that would have been earned by the Executive pursuant to any annual
bonus or incentive plan maintained by Cinergy in respect of the year in which
occurs the Date of Termination, calculated by projecting Cinergy’s performance
and other applicable goals and objective for the entire fiscal year based on
Cinergy’s performance during the period of such fiscal year occurring prior to
the Date of Termination, and based on such other assumptions and rates as
Cinergy deems reasonable, provided, however, that for purposes of this
Section 5a(iii)(1)(B), such Change in Control Bonus shall not be less than the
Target Annual Bonus, nor greater than the Maximum Annual Bonus. This lump sum
will be paid within thirty (30) days of the expiration of the revocation period
contained in the Waiver and Release. Nothing in this Section 5a(iii)(1) shall
preclude the Executive from receiving the amount, if any, to which he is
entitled in accordance with the terms of the Annual Incentive Plan for the
fiscal year that includes the Date of Termination.

 

  (2)

Cinergy will pay to the Executive the lump sum present value of any benefits
under the Executive Supplemental Life Program under the terms of the applicable
plan or program as of the Date of Termination, calculated as if the Executive
was fully vested as of the Date of Termination. The lump sum present value,
assuming commencement at age 50 or the Executive’s age as of the Date of
Termination if later, will be determined using the interest rate applicable to
lump sum payments in the Cinergy Corp. Non-Union Employees’ Pension Plan or any
successor to that plan for the plan

 

13 of 33



--------------------------------------------------------------------------------

 

year that includes the Date of Termination. To the extent no such interest rate
is provided therein, the annual interest rate applicable under Section 417(e)(3)
of the Code, or any successor provision thereto, for the second full calendar
month preceding the first day of the calendar year that includes the Date of
Termination will be used. This lump sum will be paid within thirty (30) days of
the expiration of the revocation period contained in the Waiver and Release.

 

  (3) The Executive shall be fully vested in his accrued benefits as of the Date
of Termination under the Executive Retirement Plans, and his aggregate accrued
benefits thereunder and under Section 3b(ii) of this Agreement will be
calculated, and he will be treated for all purposes, as if he was credited with
three (3) additional years of age and service as of the Date of Termination,
provided, however, that to the extent a calculation is made regarding the
actuarial equivalent amount of any alternate form of benefit, the Executive will
not be credited with three additional years of age for purposes of such
calculation. However, Cinergy will not commence payment of such benefits prior
to the date that the Executive has attained, or is treated (after taking into
account the preceding sentence) as if he had attained, age 50.

 

  (4)

For a thirty-six (36) month period after the Date of Termination, Cinergy will
arrange to provide to the Executive and/or the Executive’s dependents life,
disability, accident, and health insurance benefits substantially similar to
those that the Executive and/or the Executive’s dependents are receiving
immediately prior to the Notice of Termination at a substantially similar cost
to the Executive (without giving effect to any reduction in those benefits
subsequent to a Change in Control that constitutes Good Reason), except for any
benefits that were waived by the Executive in writing. If Cinergy arranges to
provide the Executive and/or the Executive’s dependents with life, disability,
accident, and health insurance benefits, those benefits will be reduced to the
extent comparable benefits are actually received by or made available to the
Executive and/or the Executive’s dependents during the thirty-six (36) month
period following the Executive’s Date of Termination. The Executive must report
to Cinergy any such benefits that he or his dependents actually receives or that
are made available to him or his dependents. In lieu of the benefits described
in the preceding sentences, Cinergy, in its sole discretion, may elect to pay to
the Executive a lump sum cash payment equal to thirty-six (36) times the monthly
premiums (or in the case of a self funded plan, the cost of COBRA continuation
coverage) that would have been paid by Cinergy to provide those benefits to the
Executive and/or the Executive’s dependents.

 

14 of 33



--------------------------------------------------------------------------------

 

Nothing in this Section 5a(iii)(4) will affect the Executive’s right to elect
COBRA continuation coverage in accordance with applicable law, and Cinergy will
provide the benefits or make the payment described in this Clause whether or not
the Executive elects COBRA continuation coverage, and whether or not the
Executive receives health coverage from another employer. In the event that any
benefits or payments provided pursuant to this Section 5a(iii)(4) are subject to
federal, state, or local income or employment taxes, Cinergy shall provide the
Executive with an additional payment in the amount necessary such that after
payment by the Executive of all such taxes (calculated after assuming that the
Executive pays such taxes for the year in which the payment or benefit occurs at
the highest marginal tax rate applicable), including the taxes imposed on the
additional payment, the Executive retains an amount equal to the benefits or
payments provided pursuant to this Section 5a(iii)(4).

 

  (5) In lieu of any and all other rights with respect to the automobile
assigned by Cinergy to the Executive, Cinergy will provide the Executive with a
lump sum payment in the amount of $50,000. In the event any payment to the
Executive pursuant to this Section 5a(iii)(5) is subject to any federal, state,
or local income or employment taxes, Cinergy shall provide to the Executive an
additional payment in an amount necessary such that after payment by the
Executive of all such taxes (calculated after assuming that the Executive pays
such taxes for the year in which his Date of Termination occurs at the highest
marginal tax rate applicable), including the taxes imposed on the additional
payment, the Executive retains an amount equal to the payment provided pursuant
to this Section 5a(iii)(5). Such payment will be transferred to the Executive
within thirty (30) days of the expiration of the revocation period contained in
the Waiver and Release.

 

  (6) Cinergy will pay the Executive a lump sum amount, in cash, equal to
$15,000 in order to cover tax counseling services through an agency selected by
the Executive. In the event any payment to the Executive pursuant to this
Section 5a(iii)(6) is subject to any federal, state, or local income or
employment taxes, Cinergy shall provide to the Executive an additional payment
in an amount necessary such that after payment by the Executive of all such
taxes (calculated after assuming that the Executive pays such taxes for the year
in which his Date of Termination occurs at the highest marginal tax rate
applicable), including the taxes imposed on the additional payment, the
Executive retains an amount equal to the payment provided pursuant to this
Section 5a(iii)(6). Such payment will be transferred to the Executive within
thirty (30) days of the expiration of the revocation period contained in the
Waiver and Release.

 

15 of 33



--------------------------------------------------------------------------------

  (7) Cinergy will provide annual dues and assessments of the Executive for
membership in a country club selected by the Executive until the end of the
Employment Period.

 

  (8) Cinergy will provide outplacement services suitable to the Executive’s
position until the end of the Employment Period or, if earlier, until the first
acceptance by the Executive of an offer of employment. At the Executive’s
discretion, 15% of Annual Base Salary may be paid in lieu of outplacement
services, which payment will be transferred to the Executive within thirty
(30) days of the expiration of the revocation period contained in the Waiver and
Release.

For purposes of this Section 5a(iii), the Executive will be deemed to have
incurred a Qualifying Termination upon a Change in Control if the Executive’s
employment is terminated prior to a Change in Control, without Cause at the
direction of a Person who has entered into an agreement with Cinergy, the
consummation of which will constitute a Change in Control, or if the Executive
terminates his employment for Good Reason prior to a Change in Control if the
circumstances or event that constitutes Good Reason occurs at the direction of
such a Person.

 

  b. Termination by Cinergy for Cause or by the Executive Other Than for Good
Reason. Subject to the provisions of Section 7, and notwithstanding any other
provisions of this Agreement, if the Executive’s employment is terminated for
Cause during the Employment Period, or if the Executive terminates employment
during the Employment Period other than a termination for Good Reason, Cinergy
will have no further obligations to the Executive under this Agreement other
than the obligation to pay to the Executive the Accrued Obligations, plus any
other earned but unpaid compensation, in each case to the extent not previously
paid.

 

  c. Certain Tax Consequences.

 

  (i) In the event that any benefits paid or payable to the Executive or for his
benefit pursuant to the terms of this Agreement or any other plan or arrangement
in connection with, or arising out of, his employment with Cinergy or a change
in ownership or effective control of Cinergy or of a substantial portion of its
assets (a “Payment” or “Payments”) would be subject to any Excise Tax, then the
Executive will be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest, penalties, additional tax, or similar items imposed
with respect thereto and the Excise Tax), including any Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon or assessable against the Executive due to
the Payments.

 

16 of 33



--------------------------------------------------------------------------------

  (ii) Subject to the provisions of Section 5c, all determinations required to
be made under this Section 5c, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Accounting
Firm, which shall provide detailed supporting calculations both to the Company
and the Executive within fifteen (15) business days of the receipt of notice
from the Executive that there has been a Payment, or such earlier time as is
requested by the Company. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, it shall, at the same time as it makes such
determination, furnish the Executive with an opinion that he has substantial
authority not to report any Excise Tax on his federal income tax return. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any Gross-Up Payment, as determined pursuant to this Section 5c, shall be paid
by Cinergy to the Executive within five (5) days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon Cinergy and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by Cinergy should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event of
any Underpayment, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by Cinergy to or for the benefit of the Executive, and Cinergy shall indemnify
and hold harmless the Executive for any such Underpayment, on an after-tax
basis, including interest and penalties with respect thereto. In the event that
the Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of the Executive’s employment, the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment tax imposed on the Gross-Up Payment being repaid by the Executive to
the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction) plus interest on the
amount of such repayment at the rate provided in Code Section 1274(b)(2)(B).

 

  (iii)

The value of any non-cash benefits or any deferred payment or benefit paid or
payable to the Executive will be determined in accordance with the principles of
Code Sections 280G(d)(3) and (4). For purposes of determining the amount of the
Gross-Up Payment, the Executive will be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and applicable state and local income
taxes at the highest

 

17 of 33



--------------------------------------------------------------------------------

 

marginal rate of taxation in the state and locality of the Executive’s residence
on the Date of Termination, net of the maximum reduction in federal income taxes
that would be obtained from deduction of those state and local taxes.

 

  (iv) Notwithstanding anything contained in this Agreement to the contrary, in
the event that, according to the Accounting Firm’s determination, an Excise Tax
will be imposed on any Payment or Payments, Cinergy will pay to the applicable
government taxing authorities as Excise Tax withholding, the amount of the
Excise Tax that Cinergy has actually withheld from the Payment or Payments in
accordance with law.

 

  d. Value Creation Plan and Stock Options. Upon the Executive’s termination of
employment for any reason, the Executive’s entitlement to restricted shares and
performance shares under the Value Creation Plan and any stock options granted
under the Cinergy Corp. Stock Option Plan, the LTIP or any other stock option
plan will be determined under the terms of the appropriate plan and any
applicable administrative guidelines and written agreements, provided, however,
that following the occurrence of a Change in Control the terms of any such plan,
administrative guideline or written agreement shall not be amended in a manner
that would adversely affect the Executive with respect to awards granted to the
Executive prior to the Change in Control.

 

  e. Benefit Plans in General. Upon the Executive’s termination of employment
for any reason, the Executive’s entitlements, if any, under all benefit plans of
Cinergy, including but not limited to the Deferred Compensation Plan, 401(k)
Excess Plan, Cinergy Corp. Supplemental Executive Retirement Plan and any
vacation policy, shall be determined under the terms of such plans, policies and
any applicable administrative guidelines and written agreements, provided,
however, that following the occurrence of a Change in Control the terms of such
plans and policies and any applicable administrative guidelines and written
agreements shall not be amended in a manner that would adversely affect the
Executive with respect to benefits earned by the Executive prior to the Change
in Control.

 

  f. Other Fees and Expenses. Cinergy will also reimburse the Executive for all
reasonable legal fees and expenses incurred by the Executive (i) in successfully
disputing a Qualifying Termination that entitles the Executive to Severance
Benefits or (ii) in reasonably disputing whether or not Cinergy has terminated
his employment for Cause. Payment will be made within five (5) business days
after delivery of the Executive’s written request for payment accompanied by
such evidence of fees and expenses incurred as Cinergy reasonably may require.

 

6.

Non-Exclusivity of Rights. Nothing in this Agreement will prevent or limit the
Executive’s continuing or future participation in any benefit, plan, program,
policy, or practice provided by Cinergy and for which the Executive may qualify,
except with respect to any benefit to which the Executive has waived his rights
in writing or any plan,

 

18 of 33



--------------------------------------------------------------------------------

 

program, policy, or practice that expressly excludes the Executive from
participation. In addition, nothing in this Agreement will limit or otherwise
affect the rights the Executive may have under any other contract or agreement
with Cinergy entered into after the Effective Date. Amounts that are vested
benefits or that the Executive is otherwise entitled to receive under any
benefit, plan, program, policy, or practice of, or any contract or agreement
entered into after the Effective Date with Cinergy, at or subsequent to the Date
of Termination, will be payable in accordance with that benefit, plan, program,
policy or practice, or that contract or agreement, except as explicitly modified
by this Agreement. Notwithstanding the above, in the event that the Executive
receives Severance Benefits under Section 5a(ii) or 5a(iii), (a) the Executive
shall not be entitled to any benefits under any severance plan of Cinergy,
including but not limited to the Severance Opportunity Plan for Non-Union
Employees of Cinergy Corp. and (b) if the Executive receives such Severance
Benefits as a result of his termination for Good Reason, as that term is defined
in Section 4d(iv), Cinergy’s obligations under Sections 5a(ii) and 5a(iii) shall
be reduced by the amount of any benefits payable to the Executive under any
short-term or long-term disability plan of Cinergy, the amount of which shall be
determined by Cinergy in good faith.

 

7. Full Settlement: Mitigation. Except as otherwise provided herein, Cinergy’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations under this Agreement will not be affected by any
set-off, counterclaim, recoupment, defense, or other claim, right, or action
that Cinergy may have against the Executive or others. In no event will the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts (including amounts for damages for breach) payable
to the Executive under any of the provisions of this Agreement and, except as
provided in Sections 3e, 5a(ii)(2) and 5a(iii)(4), those amounts will not be
reduced simply because the Executive obtains other employment. If the Executive
finally prevails on the substantial claims brought with respect to any dispute
between Cinergy and the Executive as to the interpretation, terms, validity, or
enforceability of (including any dispute about the amount of any payment
pursuant to) this Agreement, Cinergy agrees to pay all reasonable legal fees and
expenses that the Executive may reasonably incur as a result of that dispute.

 

8.

Arbitration. The parties agree that any dispute, claim, or controversy based on
common law, equity, or any federal, state, or local statute, ordinance, or
regulation (other than workers’ compensation claims) arising out of or relating
in any way to the Executive’s employment, the terms, benefits, and conditions of
employment, or concerning this Agreement or its termination and any resulting
termination of employment, including whether such a dispute is arbitrable, shall
be settled by arbitration. This agreement to arbitrate includes but is not
limited to all claims for any form of illegal discrimination, improper or unfair
treatment or dismissal, and all tort claims. The Executive will still have a
right to file a discrimination charge with a federal or state agency, but the
final resolution of any discrimination claim will be submitted to arbitration
instead of a court or jury. The arbitration proceeding will be conducted under
the employment dispute resolution arbitration rules of the American Arbitration
Association in effect at the time a demand for arbitration under the rules is
made, and such proceeding will be adjudicated in the state of Ohio in accordance
with the laws of the state of Ohio. The decision of the

 

19 of 33



--------------------------------------------------------------------------------

 

arbitrator(s), including determination of the amount of any damages suffered,
will be exclusive, final, and binding on all parties, their heirs, executors,
administrators, successors and assigns. Each party will bear its own expenses in
the arbitration for arbitrators’ fees and attorneys’ fees, for its witnesses,
and for other expenses of presenting its case. Other arbitration costs,
including administrative fees and fees for records or transcripts, will be borne
equally by the parties. Notwithstanding anything in this Section to the
contrary, if the Executive prevails with respect to any dispute submitted to
arbitration under this Section, Cinergy will reimburse or pay all legal fees and
expenses that the Executive may reasonably incur as a result of the dispute as
required by Section 7.

 

9. Confidential Information. The Executive will hold in a fiduciary capacity for
the benefit of Cinergy, as well as all of Cinergy’s successors and assigns, all
secret, confidential information, knowledge, or data relating to Cinergy, and
its affiliated businesses, that the Executive obtains during the Executive’s
employment by Cinergy or any of its affiliated companies, and that has not been
or subsequently becomes public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). During the
Employment Period and thereafter, the Executive will not, without Cinergy’s
prior written consent or as may otherwise by required by law or legal process,
communicate or divulge any such information, knowledge, or data to anyone other
than Cinergy and those designated by it. The Executive understands that during
the Employment Period, Cinergy may be required from time to time to make public
disclosure of the terms or existence of the Executive’s employment relationship
to comply with various laws and legal requirements. In addition to all other
remedies available to Cinergy in law and equity, this Agreement is subject to
termination by Cinergy for Cause under Section 4b in the event the Executive
violates any provision of this Section.

 

10. Successors.

 

  a. This Agreement is personal to the Executive and, without Cinergy’s prior
written consent, cannot be assigned by the Executive other than Executive’s
designation of a beneficiary of any amounts payable hereunder after the
Executive’s death. This Agreement will inure to the benefit of and be
enforceable by the Executive’s legal representatives.

 

  b. This Agreement will inure to the benefit of and be binding upon Cinergy and
its successors and assigns.

 

  c.

Cinergy will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Cinergy to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that Cinergy would be required to
perform it if no succession had taken place. Cinergy’s failure to obtain such an
assumption and agreement prior to the effective date of a succession will be a
breach of this Agreement and will entitle the Executive to compensation from
Cinergy in the same amount and on the same terms as if the Executive were to

 

20 of 33



--------------------------------------------------------------------------------

 

terminate his employment for Good Reason upon a Change in Control, except that,
for purposes of implementing the foregoing, the date on which any such
succession becomes effective will be deemed the Date of Termination.

 

11. Definitions. As used in this Agreement, the following terms, when
capitalized, will have the following meanings:

 

  a. Accounting Firm. “Accounting Firm” means Cinergy’s independent auditors.

 

  b. Accrued Obligations. “Accrued Obligations” means the accrued obligations
described in Section 5a(i).

 

  c. Agreement. “Agreement” means this Employment Agreement between Cinergy and
the Executive.

 

  d. AIP Benefit. “AIP Benefit” means the Annual Incentive Plan benefit
described in Section 5a(i).

 

  e. Annual Base Salary. “Annual Base Salary” means, except where otherwise
specified herein, the annual base salary payable to the Executive pursuant to
Section 3a.

 

  f. Annual Bonus. “Annual Bonus” has the meaning set forth in
Section 5a(ii)(1).

 

  g. Annual Incentive Plan. “Annual Incentive Plan” means the Cinergy Corp.
Annual Incentive Plan or any similar plan or successor to the Annual Incentive
Plan.

 

  h. Board of Directors or Board. “Board of Directors” or “Board” means the
board of directors of the Company.

 

  i. COBRA. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

  j. Cause. “Cause” has the meaning set forth in Section 4b.

 

  k. Change in Control. A “Change in Control” will be deemed to have occurred if
any of the following events occur, after the Effective Date:

 

  (i) Any Person is or becomes the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (“1934 Act”)), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates) representing more than twenty percent (20%) of the
combined voting power of the Company’s then outstanding securities, excluding
any Person who becomes such a beneficial owner in connection with a transaction
described in Clause (1) of Paragraph (ii) below; or

 

21 of 33



--------------------------------------------------------------------------------

  (ii) There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation,
partnership or other entity, other than (1) a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior to
that merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least sixty percent (60%) of the combined voting power of the
securities of the Company or the surviving entity or its parent outstanding
immediately after the merger or consolidation, or (2) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the beneficial owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such a Person any securities acquired directly from the Company or its
affiliates other than in connection with the acquisition by the Company or its
affiliates of a business) representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities; or

 

  (iii) During any period of two (2) consecutive years, individuals who at the
beginning of that period constitute the Board of Directors and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of that period or whose
appointment, election, or nomination for election was previously so approved or
recommended cease for any reason to constitute a majority of the Board of
Directors; or

 

  (iv) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated a sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least sixty percent (60%) of the combined voting power
of the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to the sale.

 

  l. Change in Control Bonus. “Change in Control Bonus” has the meaning set
forth in Section 5a(iii)(1).

 

  m. Chief Executive Officer. “Chief Executive Officer” means the individual
who, at any relevant time, is then serving as the chief executive officer of the
Company.

 

22 of 33



--------------------------------------------------------------------------------

  n. Cinergy. “Cinergy” means the Company, its subsidiaries, and/or its
affiliates, and any successors to the foregoing.

 

  o. Code. “Code” means the Internal Revenue Code of 1986, as amended, and
interpretive rules and regulations.

 

  p. Company. “Company” means Cinergy Corp.

 

  q. Date of Termination. “Date of Termination” means:

 

  (i) if the Executive’s employment is terminated by Cinergy for Cause, or by
the Executive with Good Reason, the date of receipt of the Notice of Termination
or any later date specified in the notice, as the case may be;

 

  (ii) if the Executive’s employment is terminated by the Executive without Good
Reason, thirty (30) days after the date on which the Executive notifies Cinergy
of the termination;

 

  (iii) if the Executive’s employment is terminated by Cinergy other than for
Cause, thirty (30) days after the date on which Cinergy notifies the Executive
of the termination; and

 

  (iv) if the Executive’s employment is terminated by reason of death, the date
of death.

 

  r. Deferred Compensation Plan. “Deferred Compensation Plan” means the Cinergy
Corp. Non-Qualified Deferred Incentive Compensation Plan or any similar plan or
successor to that plan.

 

  s. Effective Date. “Effective Date” has the meaning given to that term in the
first paragraph of this Agreement.

 

  t. Employment Period. “Employment Period” has the meaning set forth in
Section 1b.

 

  u. Excise Tax. “Excise Tax” means any excise tax imposed by Code section 4999,
together with any interest, penalties, additional tax or similar items that are
incurred by the Executive with respect to the excise tax imposed by Code section
4999.

 

  v. Executive. “Executive” has the meaning given to that term in the first
paragraph of this Agreement.

 

  w. Executive Retirement Plans. “Executive Retirement Plans” means the Pension
Plan, the Cinergy Corp. Supplemental Executive Retirement Plan and the Cinergy
Corp. Excess Pension Plan or any similar plans or successors to those plans.

 

23 of 33



--------------------------------------------------------------------------------

  x. Executive Supplemental Life Program. “Executive Supplemental Life Program”
means the Cinergy Corp. Executive Supplemental Life Insurance Program or any
similar program or successor to the Executive Supplemental Life Program.

 

  y. 401(k) Excess Plan. “401(k) Excess Plan” means the Cinergy Corp. 401(k)
Excess Plan, or any similar plan or successor to that plan.

 

  z. Good Reason. “Good Reason” has the meaning set forth in Section 4d.

 

  aa. Gross-Up Payment. “Gross-Up Payment” has the meaning set forth in
Section 5c.

 

  bb. Highest Average Earnings. “Highest Average Earnings” shall have the
meaning given to such term in the Cinergy Corp. Supplemental Executive
Retirement Plan. For purposes of clarity, the parties hereto acknowledge and
agree that the Executive’s Highest Average Earnings for any year shall not
include any benefits received by the Executive pursuant to Section 5 of this
Agreement, other than pursuant to Section 5a(i) of this Agreement.

 

  cc. Long-Term Incentive Plan or LTIP. “Long-Term Incentive Plan” or “LTIP”
means the long-term incentive plan implemented under the Cinergy Corp. 1996
Long-Term Incentive Compensation Plan or any successor to that plan.

 

  dd. M&W Plans. “M&W Plans” has the meaning set forth in Section 5a(ii)(2).

 

  ee. Maximum Annual Bonus. “Maximum Annual Bonus” has the meaning set forth in
Section 3b.

 

  ff. Nonelective Employer Contribution. “Nonelective Employer Contribution” has
the meaning set forth in the 401(k) Excess Plan.

 

  gg. Notice of Termination. “Notice of Termination” has the meaning set forth
in Section 4f.

 

  hh. Payment or Payments. “Payment” or “Payments” has the meaning set forth in
Section 5c.

 

  ii. Pension Plan. “Pension Plan” means the Cinergy Corp. Non-Union Employees’
Pension Plan or any successor to that plan.

 

  jj. Person. “Person” has the meaning set forth in paragraph 3(a)(9) of the
1934 Act, as modified and used in subsections 13(d) and 14(d) of the 1934 Act;
however, a Person will not include the following:

 

  (i) Cinergy or any of its subsidiaries or affiliates;

 

  (ii) A trustee or other fiduciary holding securities under an employee benefit
plan of Cinergy or its subsidiaries or affiliates;

 

24 of 33



--------------------------------------------------------------------------------

  (iii) An underwriter temporarily holding securities pursuant to an offering of
those securities; or

 

  (iv) A corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.

 

  kk. Potential Change in Control. A “Potential Change in Control” means any
period during which any of the following circumstances exist:

 

  (i) The Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control; provided that a Potential
Change in Control shall cease to exist upon the expiration or other termination
of such agreement; or

 

  (ii) The Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; provided that a Potential Change in Control shall cease to exist when
the Company or such Person publicly announces that it no longer has such an
intention; or

 

  (iii) Any Person who is or becomes the beneficial owner (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of securities of the Company
representing ten percent (10%) or more of the combined voting power of the
Company’s then outstanding securities, increases such Person’s beneficial
ownership of such securities by an amount equal to five percent (5%) or more of
the combined voting power of the Company’s then outstanding securities; or

 

  (iv) The Board of Directors adopts a resolution to the effect that, for
purposes hereof, a Potential Change in Control has occurred.

Notwithstanding anything herein to the contrary, a Potential Change in Control
shall cease to exist not later than the date that (i) the Board of Directors
determines that the Potential Change in Control no longer exists, or (ii) a
Change in Control occurs.

 

  ll. Qualifying Termination. “Qualifying Termination” means (i) the termination
by Cinergy of the Executive’s employment with Cinergy during the Employment
Period other than a termination for Cause or (ii) the termination by the
Executive of the Executive’s employment with Cinergy during the Employment
Period for Good Reason.

 

  mm. Relocation Program. “Relocation Program” means the Cinergy Corp.
Relocation Program, or any similar program or successor to that program, as in
effect on the date of the Executive’s termination of employment.

 

25 of 33



--------------------------------------------------------------------------------

  nn. Severance Benefits. “Severance Benefits” means the payments and benefits
payable to the Executive pursuant to Section 5.

 

  oo. Spouse. “Spouse” means the Executive’s lawfully married spouse. For this
purpose, common law marriage or a similar arrangement will not be recognized
unless otherwise required by federal law.

 

  pp. Stock Related Documents. “Stock Related Documents” means the LTIP, the
Cinergy Corp. Stock Option Plan, and the Value Creation Plan and any applicable
administrative guidelines and written agreements relating to those plans.

 

  qq. Target Annual Bonus. “Target Annual Bonus” has the meaning set forth in
Section 3b.

 

  rr. Target LTIP Bonus. “Target LTIP Bonus” has the meaning set forth in
Section 3b.

 

  ss. Value Creation Plan. “Value Creation Plan” means the Value Creation Plan
or any similar plan, or successor plan of the LTIP.

 

  tt. Waiver and Release. “Waiver and Release” means a waiver and release, in
substantially the form attached to this Agreement as Exhibit A.

 

12. Miscellaneous.

 

  a. This Agreement will be governed by and construed in accordance with the
laws of the State of Ohio, without reference to principles of conflict of laws.
The captions of this Agreement are not part of its provisions and will have no
force or effect. This Agreement may not be amended, modified, repealed, waived,
extended, or discharged except by an agreement in writing signed by the party
against whom enforcement of the amendment, modification, repeal, waiver,
extension, or discharge is sought. Only the Chief Executive Officer or his
designee will have authority on behalf of Cinergy to agree to amend, modify,
repeal, waive, extend, or discharge any provision of this Agreement.

 

  b. All notices and other communications under this Agreement will be in
writing and will be given by hand delivery to the other party or by Federal
Express or other comparable national or international overnight delivery
service, addressed in the name of such party at the following address, whichever
is applicable:

If to the Executive:

Cinergy Corp.

221 East Fourth Street

Cincinnati, Ohio 45201-0960

 

26 of 33



--------------------------------------------------------------------------------

If to Cinergy:

Cinergy Corp.

221 East Fourth Street

Cincinnati, Ohio 45201-0960

Attn: Chief Executive Officer

or to such other address as either party has furnished to the other in writing
in accordance with this Agreement. All notices and communications will be
effective when actually received by the addressee.

 

  c. The invalidity or unenforceability of any provision of this Agreement will
not affect the validity or enforceability of any other provision of this
Agreement.

 

  d. Cinergy may withhold from any amounts payable under this Agreement such
federal, state, or local taxes as are required to be withheld pursuant to any
applicable law or regulation.

 

  e. The Executive’s or Cinergy’s failure to insist upon strict compliance with
any provision of this Agreement or the failure to assert any right the Executive
or Cinergy may have under this Agreement, including without limitation the right
of the Executive to terminate employment for Good Reason pursuant to Section 4d
or the right of Cinergy to terminate the Executive’s employment for Cause
pursuant to Section 4b, will not be deemed to be a waiver of that provision or
right or any other provision or right of this Agreement.

 

  f. References in this Agreement to the masculine include the feminine unless
the context clearly indicates otherwise.

 

  g. This instrument contains the entire agreement of the Executive and Cinergy
with respect to the subject matter of this Agreement; and subject to any
agreements evidencing stock option or restricted stock grants described in
Section 3b and the Stock Related Documents, all promises, representations,
understandings, arrangements, and prior agreements are merged into this
Agreement and accordingly superseded.

 

  h. This Agreement may be executed in counterparts, each of which will be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

  i. Cinergy and the Executive agree that Cinergy Services, Inc. will be
authorized to act for Cinergy with respect to all aspects pertaining to the
administration and interpretation of this Agreement.

 

27 of 33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed as of the Effective Date.

 

CINERGY SERVICES, INC. By:  

\s\ James E. Rogers

  James E. Rogers   Chairman and Chief Executive Officer EXECUTIVE  

\s\ James L. Turner

  James L. Turner

 

28 of 33



--------------------------------------------------------------------------------

EXHIBIT A

*****

WAIVER AND RELEASE AGREEMENT

THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between James L. Turner (the “Executive”) and Cinergy Corp. (“Cinergy”)
(collectively, the “Parties”).

WHEREAS, the Parties have entered into the Employment Agreement dated
                     (the “Employment Agreement”);

WHEREAS, the Executive’s employment has been terminated in accordance with the
terms of the Employment Agreement;

WHEREAS, the Executive is required to sign this Waiver and Release in order to
receive the payment of certain compensation under the Employment Agreement
following termination of employment; and

WHEREAS, Cinergy has agreed to sign this Waiver and Release.

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

1. This Waiver and Release is effective on the date hereof and will continue in
effect as provided herein.

 

2. In consideration of the payments to be made and the benefits to be received
by the Executive pursuant to Section 5 of the Employment Agreement (the
“Severance Benefits”), which the Executive acknowledges are in addition to
payment and benefits to which the Executive would be entitled to but for the
Employment Agreement, the Executive, on behalf of himself, his heirs,
representatives, agents and assigns hereby COVENANTS NOT TO SUE OR OTHERWISE
VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST, FULLY RELEASES, INDEMNIFIES,
HOLDS HARMLESS, and OTHERWISE FOREVER DISCHARGES (i) Cinergy, (ii) its
subsidiary or affiliated entities, (iii) all of their present or former
directors, officers, employees, shareholders, and agents as well as (iv) all
predecessors, successors and assigns thereof (the persons listed in clauses
(i) through (iv) hereof shall be referred to collectively as the “Company”) from
any and all actions, charges, claims, demands, damages or liabilities of any
kind or character whatsoever, known or unknown, which Executive now has or may
have had through the effective date of this Waiver and Release. Executive
acknowledges and understands that he is not hereby prevented from filing a
charge of discrimination with the Equal Employment Opportunity Commission or any
state-equivalent agency or otherwise participate in any proceedings before such
Commissions. Executive also acknowledges and understands that in the event he
does file such a charge, he shall be entitled to no remuneration, damages, back
pay, front pay, or compensation whatsoever from the Company as a result of such
charge.

 

29 of 33



--------------------------------------------------------------------------------

3. Without limiting the generality of the foregoing release, it shall include:
(i) all claims or potential claims arising under any federal, state or local
laws relating to the Parties’ employment relationship, including any claims
Executive may have under the Civil Rights Acts of 1866 and 1964, as amended, 42
U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.; the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12,101 et
seq.; the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.; the Ohio
Civil Rights Act, Chapter 4112 et seq.; and any other federal, state or local
law governing the Parties’ employment relationship; (ii) any claims on account
of, arising out of or in any way connected with Executive’s employment with the
Company or leaving of that employment; (iii) any claims alleged or which could
have been alleged in any charge or complaint against the Company; (iv) any
claims relating to the conduct of any employee, officer, director, agent or
other representative of the Company; (v) any claims of discrimination or
harassment on any basis; (vi) any claims arising from any legal restrictions on
an employer’s right to separate its employees; (vii) any claims for personal
injury, compensatory or punitive damages or other forms of relief; and
(viii) all other causes of action sounding in contract, tort or other common law
basis, including: (a) the breach of any alleged oral or written contract;
(b) negligent or intentional misrepresentations; (c) wrongful discharge;
(d) just cause dismissal; (e) defamation; (f) interference with contract or
business relationship; or (g) negligent or intentional infliction of emotional
distress.

 

4. The Parties acknowledge that it is their mutual and specific intent that the
above waiver fully complies with the requirements of the Older Workers Benefit
Protection Act (29 U.S.C. § 626) and any similar law governing release of
claims. Accordingly, Executive hereby acknowledges that:

 

  (a) He has carefully read and fully understands all of the provisions of this
Waiver and Release and that he has entered into this Waiver and Release
knowingly and voluntarily after extensive negotiations and having consulted with
his counsel;

 

  (b) The Severance Benefits offered in exchange for Executive’s release of
claims exceed in kind and scope that to which he would have otherwise been
legally entitled;

 

  (c) Prior to signing this Waiver and Release, Executive had been advised in
writing by this Waiver and Release as well as other writings to seek counsel
from, and has in fact had an opportunity to consult with, an attorney of his
choice concerning its terms and conditions; and

 

  (d) He has been offered at least twenty-one (21) days within which to review
and consider this Waiver and Release.

 

30 of 33



--------------------------------------------------------------------------------

5. The Parties agree that this Waiver and Release shall not become effective and
enforceable until the date this Waiver and Release is signed by both Parties or
seven (7) calendar days after its execution by Executive, whichever is later.
Executive may revoke this Waiver and Release for any reason by providing written
notice of such intent to Cinergy within seven (7) days after he has signed this
Waiver and Release, thereby forfeiting Executive’s right to receive any
Severance Benefits provided hereunder and rendering this Waiver and Release null
and void in its entirety.

 

6. The Executive hereby affirms and acknowledges his continued obligations to
comply with the post-termination covenants contained in his Employment
Agreement, including but not limited to, the Confidential Information provisions
of Section 9 of the Employment Agreement. Executive acknowledges that the
restrictions contained therein are valid and reasonable in every respect, are
necessary to protect the Company’s legitimate business interests and hereby
affirmatively waives any claim or defense to the contrary.

 

7. Executive specifically agrees and understands that the existence and terms of
this Waiver and Release are strictly CONFIDENTIAL and that such confidentiality
is a material term of this Waiver and Release. Accordingly, except as required
by law or unless authorized to do so by Cinergy in writing, Executive agrees
that he shall not communicate, display or otherwise reveal any of the contents
of this Waiver and Release to anyone other than his spouse, primary legal
counsel or financial advisor, provided, however, that they are first advised of
the confidential nature of this Waiver and Release and Executive obtains their
agreement to be bound by the same. Cinergy agrees that Executive may respond to
legitimate inquiries regarding his employment with Cinergy by stating that he
voluntarily resigned to pursue other opportunities, that the Parties terminated
their relationship on an amicable basis and that the Parties have entered into a
confidential Waiver and Release that prohibits him from further discussing the
specifics of his separation. Nothing contained herein shall be construed to
prevent Executive from discussing or otherwise advising subsequent employers of
the existence of any obligations as set forth in his Employment Agreement.
Further, nothing contained herein shall be construed to limit or otherwise
restrict the Company’s ability to disclose the terms and conditions of this
Waiver and Release as may be required by business necessity.

 

8. In the event that Executive breaches or threatens to breach any provision of
this Waiver and Release, he agrees that Cinergy shall be entitled to seek any
and all equitable and legal relief provided by law, specifically including
immediate and permanent injunctive relief. Executive hereby waives any claim
that Cinergy has an adequate remedy at law. In addition, and to the extent not
prohibited by law, Executive agrees that Cinergy shall be entitled to an award
of all costs and attorneys’ fees incurred by Cinergy in any successful effort to
enforce the terms of this Waiver and Release. Executive agrees that the
foregoing relief shall not be construed to limit or otherwise restrict Cinergy’s
ability to pursue any other remedy provided by law, including the recovery of
any actual, compensatory or punitive damages. Moreover, if Executive pursues any
claims against the Company subject to the foregoing Waiver and Release,
Executive agrees to immediately reimburse the Company for the value of all
benefits received under this Waiver and Release to the fullest extent permitted
by law.

 

31 of 33



--------------------------------------------------------------------------------

9. Cinergy hereby releases the Executive, his heirs, representatives, agents and
assigns from any and all known claims, causes of action, grievances, damages and
demands of any kind or nature based on acts or omissions committed by the
Executive during and in the course of his employment with Cinergy provided such
act or omission was committed in good faith and occurred within the scope of his
normal duties and responsibilities.

 

10. The Parties acknowledge that this Waiver and Release is entered into solely
for the purpose of ending their employment relationship on an amicable basis and
shall not be construed as an admission of liability or wrongdoing by either
Party and that both Cinergy and Executive have expressly denied any such
liability or wrongdoing.

 

11. Each of the promises and obligations shall be binding upon and shall inure
to the benefit of the heirs, executors, administrators, assigns and successors
in interest of each of the Parties.

 

12. The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Waiver and Release is severable and that, if any portion of
this Waiver and Release should be deemed not enforceable for any reason, such
portion shall be stricken and the remaining portion or portions thereof should
continue to be enforced to the fullest extent permitted by applicable law.

 

13. This Waiver and Release shall be governed by and interpreted in accordance
with the laws of the State of Ohio without regard to any applicable state’s
choice of law provisions.

 

14. Executive represents and acknowledges that in signing this Waiver and
Release he does not rely, and has not relied, upon any representation or
statement made by Cinergy or by any of Cinergy’s employees, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Waiver and Release other than those specifically contained
herein.

 

15. This Waiver and Release represents the entire agreement between the Parties
concerning the subject matter hereof, shall supercede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in any existing Employment Agreement or other legally-binding
document), and shall not be altered, amended, modified or otherwise changed
except by a writing executed by both Parties.

 

16. Cinergy Corp. and the Executive agree that Cinergy Services, Inc. will be
authorized to act for Cinergy Corp. with respect to all aspects pertaining to
the administration and interpretation of this Waiver and Release.

 

32 of 33



--------------------------------------------------------------------------------

PLEASE READ CAREFULLY. WITH RESPECT TO THE EXECUTIVE, THIS

WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL KNOWN

AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.

 

EXECUTIVE     CINERGY SERVICES, INC. Signed:  

 

    By:  

 

Printed:  

 

    Title:  

 

Dated:  

 

    Dated:  

 

 

33 of 33